In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-20-00062-CV
       ___________________________

              IN RE T.C., Relator




               Original Proceeding
                 Tarrant County
         Trial Court No. 324-659873-19


Before Gabriel, J.; Sudderth, C.J.; and Womack, J.
       Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: February 25, 2020




                                         2